Name: Commission Regulation (EC) No 737/94 of 30 March 1994 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EC) No 384/94
 Type: Regulation
 Subject Matter: animal product;  trade policy;  trade;  regions of EU Member States;  economic policy;  prices
 Date Published: nan

 31 . 3 . 94 Official Journal of the European Communities No L 87/43 COMMISSION REGULATION (EC) No 737/94 of 30 March 1994 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EC) No 384/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 361 1 /93 (2), and in particular Article 7 (3) thereof, Article 3 (2) of Council Regulation (EEC) No 1601 /92 Q, as last amended by Commission Regulation (EEC) No 1974/93 (8), should be simplified by including the aid in the sale prices set in this Regulation ; Whereas for the purpose of purchase and control pro ­ cedures, it is appropriate to apply certain provisions of Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69 (9), as last amended by Regu ­ lation (EEC) No 1759/93 (10), and Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or desti ­ nation of products from intervention (n), as last amended by Regulation (EEC) No 1938/93 (n); Whereas it is necessary to provide for the lodging of a security to guarantee that the beef arrives at the intended destination ; Whereas Commission Regulation (EC) No 384/94 (13) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas certain intervention agencies hold substantial stocks of beef bought into intervention ; whereas an extension of the storage period for that beef should be avoided on account of the ensuing high costs ; Whereas Commission Regulation (EEC) No 1912/92 of 10 July 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector (3), as last amended by Regulation (EC) No 577/94 (4), lays down the forecast supply balance for frozen meat of bovine animals for the period 1 July 1993 to 30 June 1994 ; whereas, in the light of traditional trade patterns, it is appropriate to release intervention beef for the purpose of supplying the Canary Islands during that period ; HAS ADOPTED THIS REGULATION : Whereas Article 4 of Commission Regulation (EEC) No 1695/92 of 30 June 1992 laying down common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Canary Islands Is), as last amended by Regulation (EEC) No 2596/93 (6), provides for the use of aid certificates deli ­ vered by the competent Spanish authorities for supplies from the Community ; whereas the potential purchaser should be obliged to submit an aid certificate to the inter ­ vention agency at the same time as the application to purchase from intervention ; whereas, in order to improve the operation of the abovementioned arrangements, certain derogations from Regulation (EEC) No 1912/92 should be provided for, in particular, with regard to the payment of aid and the security for aid certificates ; whereas the support arrangements for the supply of the Canary Islands from intervention stocks provided for in Article 1 1 . A sale shall be organized of approximately : (a)  1 706 tonnes of boneless beef held by the Irish intervention agency,  2 000 tonnes of boneless beef held by the United Kingdom intervention agency,  1 000 tonnes of boneless beef held by the Danish intervention agency,  500 tonnes of boneless beef held by the French intervention agency. (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 328, 29. 12. 1993, p. 7. (3) OJ No L 192, 11 . 7. 1992, p. 31 . o OJ No L 173, 27 . 6. 1992, p. 13 . (8) OJ No L 180, 23 . 7. 1993, p. 26. 0 OJ No L 251 , 5 . 10 . 1979, p . 12. (10) OJ No L 161 , 2. 7. 1993, p. 59 . ( ») OJ No L 301 , 17 . 10 . 1992, p . 17. C 2) OJ No L 176, 20 . 7. 1993, p. 12. (4 OJ No L 50, 22. 2. 1994, p. 3 . (4) OJ No L 74, 17. 3 . 1994, p . 1 . O OJ No L 179, 1 . 7 . 1992, p. 1 . ¥) OJ No L 238, 23. 9 . 1993, p . 24. No L 87/44 Official Journal of the European Communities 31 . 3 . 94 (b)  500 tonnes of bone-in beef hindquarters held by the French intervention agency and bought in under Article 6 of Regulation (EEC) No 805/68 , (c)  151 tonnes of bone-in hindquarters held by the Danish intervention agency and bought in under Article 6a (2) of Regulation (EEC) No 805/68. 2. This meat shall be sold for delivery to the Canary Islands . 3 . The qualities and selling prices of the products are given in Annex I hereto . Article 5 1 . Notwithstanding Article 15 (1 ) of Regulation (EEC) No 2173/79, the security shall be ECU 100 per tonne. 2. A security of ECU 2 500 per tonne of bone-in beef and of ECU 3 000 per tonne of boneless beef to guarantee delivery to the Canary Islands shall be lodged by the purchaser before taking over the meat concerned. The guarantee for fillets, however, shall be ECU 7 000 per tonne . Delivery of the products concerned to the Canary Islands shall be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (') ¢ Article 6 In the removal order referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 3002/92 and the T 5 control copy shall be entered : Article 2 1 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulation (EEC) No 2173/79, and in particular, Articles 2 to 5 thereof, and in accordance with the provisions of Regulation (EEC) No 3002/92. 2. The intervention agencies shall sell those products which have been in storage longest first. Particulars of the quantities and places where the products are stored shall be made available to interested parties at the addresses given in Annex II . « Carne de intervenciÃ ³n destinada a las islas Canarias  Sin ayuda [Reglamento (CE) n ° 737/94] » ; » InterventionskÃ ¸d til De Kanariske Ãer  uden stÃ ¸tte (Forordning (EF) nr. 737/94] « ; Interventionsfleisch fÃ ¼r die Kanarischen Inseln  ohne Beihilfe (Verordnung (EG) Nr. 737/94]" ; «Ã Ã Ã ­Ã ±Ã  Ã ±ÃÃ  Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã ±Ã ½Ã ±Ã Ã ¯Ã ¿Ã Ã  Ã Ã ®Ã Ã ¿Ã Ã   Ã Ã Ã Ã ¯Ã  Ã µÃ ½Ã ¹Ã Ã Ã Ã Ã µÃ ¹Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 737/94] »; ' Intervention meat for the Canary Islands  without the payment of aid [Regulation (EC) No 737/94]' ; « Viandes d intervention destinÃ ©es aux Ã ®les Canaries  Sans aide [rÃ ¨glement (CE) n0 737/94] » ; « Carni in regime d intervento destinate alle isole Canarie  senza aiuto [Regolamento (CE) n . 737/94] » ; Article 3 1 . A purchase application shall only be valid when accompanied by an aid certificate covering at least the quantity concerned and issued pursuant to Regulations (EEC) No 1695/92 and (EEC) No 1912/92. 2. Notwithstanding Article 4 (1 ) of Regulation (EEC) No 1695/92, aid shall not be paid for intervention beef sold pursuant to this Regulation. 3 . Notwithstanding Article 4 (4) (b) of Regulation (EEC) No 1695/92, in box 24 of the aid certificate appli ­ cation and of the aid certificate shall be entered : 'Aid certificate for use in the Canary Islands  no aid to be paid.' 4. Notwithstanding Article 6 ( 1 ) (b) of Regulation (EEC) No 1912/92, the security laid down for aid certifi ­ cates shall be ECU 2 per 100 kilograms. Interventievlees voor de Canarische eilanden  zonder steun (Verordening (EG) nr. 737/94)" ; « Carne de intervenÃ §Ã £o destinada Ã s ilhas Canarias  sem ajuda [Regulamento (CE) n? 737/94] ». Article 7 Regulation (EC) No 384/94 is hereby repealed. Article 8 This Regulation shall enter into force on 6 April 1 994. Article 4 Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase applications shall not indicate the store or stores where the meat applied for is being kept. (') OJ No L 205, 3 . 8 . 1985, p. 5 . 31 . 3. 94 Official Journal of the European Communities No L 87/45 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1994. For the Commission Rene STEICHEN Member of the Commission No L 87/46 Official Journal of the European Communities 31 . 3. 94 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEXI  ANNEXE I ALLEGATOI  BIJLAGEI ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta expresado en ecus por tonelada Salgspriser i ECU/ton Verkaufspreise, ausgedrÃ ¼ckt in ECU/Tonne Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Selling prices expressed in ecus per tonne Prix de vente exprimÃ ©s en Ã ©cus par tonne Prezzi di vendita espressi in ecu per tonnellata Verkoopprijzen uitgedrukt in ecu per ton PreÃ §o de venda expresso em ecus por tonelada a) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boneless beef  Viande desossee Carni senza osso  Vlees zonder been  Carne desossada Ireland United Kingdom Fillet Striploin Inside Outside Knuckle Cube-roll Fillet Striploin Topside Silverside Thick flank Rumps MÃ ¸rbrad Filet Inderlar YderlÃ ¥r Filet Faux-filet 6 1 000 200 200 100 200 700 600 200 200 200 100 200 400 200 200 250 250 5 500 1 700 1 150 1 000 1 100 2 000 3 700 1 200 850 850 850 800 3 900 1 300 1 000 1 000 3 900 1 200 Danmark France b) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso France Quartiers arriÃ ©rÃ © : catÃ ©gorie A/C, classes U, R et O 500 650 c) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso Danmark  Bagfjerdinger 151 650